MEMORANDUM **
California state prisoner George Cosio appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253,1 and we affirm.
*715Cosío contends that the Board’s 2004 decision to deny him parole was not supported by “some evidence” and therefore violated his due process rights. Following an independent review of the record, see Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.2003), we conclude that the state court’s conclusion that some evidence supports the Board’s decision was not objectively unreasonable. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546, 562-63, 568-69 (9th Cir. 2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. We certify for appeal, on our own motion, the issue of whether the 2004 decision of the California Board of Prison Terms ("the Board”) to deny parole violated due process.